In the

         United States Court of Appeals
                        For the Seventh Circuit
                             ____________________  

No.  12-­‐‑3751  
CENTER  FOR  INQUIRY,  INC.,  and  REBA  BOYD  WOODEN,  
                                             Plaintiffs-­‐‑Appellants,  
                                             v.  

MARION   CIRCUIT   COURT   CLERK   and   MARION   COUNTY  
PROSECUTOR,  
                                      Defendants-­‐‑Appellees.  
                             ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
             Southern  District  of  Indiana,  Indianapolis  Division.  
          No.  1:12-­‐‑cv-­‐‑00623-­‐‑SEB-­‐‑DML  —  Sarah  Evans  Barker,  Judge.  
                             ____________________  

           ARGUED  APRIL  19,  2013  —  DECIDED  JULY  14,  2014  
                      ____________________  

        Before  POSNER,  EASTERBROOK,  and  WILLIAMS,  Circuit  Judg-­‐‑
es.  
     EASTERBROOK,   Circuit   Judge.   Indiana   Code   §31-­‐‑11-­‐‑6-­‐‑1  
specifies   who   may   solemnize   a   marriage—that   is,   perform  
the  final  steps  that  unite  persons  who  hold  marriage  licens-­‐‑
es.   The   list   includes   religious   officials   designated   by   reli-­‐‑
gious  groups  but  omits  equivalent  officials  of  secular  groups  
such   as   humanist   societies.   Although   three   states   (Florida,  
2                                                                               No.  12-­‐‑3751  

Maine,   and   South   Carolina)   authorize   humanists   to   solem-­‐‑
nize   marriages   by   becoming   notaries   public,   Indiana   does  
not   (notaries   cannot   perform   marriages   in   Indiana)—nor  
does  it  provide  any  other  way  for  private  secular  groups  to  
exercise   this   authority.   Four   states   (Alaska,   Massachusetts,  
Vermont,   and   Virginia)   allow   anyone   to   solemnize   a   mar-­‐‑
riage,   and   another   six   (Colorado,   Kansas,   Montana,   Penn-­‐‑
sylvania,  New  York,  and  Wisconsin)  allow  the  couple  to  sol-­‐‑
emnize  their  own  marriage,  but  neither  option  is  available  in  
Indiana.  Here  is  the  statute:  
      Marriages  may  be  solemnized  by  any  of  the  following:  
      (1)  A   member   of   the   clergy   of   a   religious   organization   (even   if  
      the  cleric  does  not  perform  religious  functions  for  an  individual  
      congregation),  such  as  a  minister  of  the  gospel,  a  priest,  a  bishop,  
      an  archbishop,  or  a  rabbi.  
      (2)  A  judge.  
      (3)  A  mayor,  within  the  mayor'ʹs  county.  
      (4)  A  clerk  or  a  clerk-­‐‑treasurer  of  a  city  or  town,  within  a  county  
      in  which  the  city  or  town  is  located.  
      (5)  A  clerk  of  the  circuit  court.  

      (6)  The   Friends   Church,   in   accordance   with   the   rules   of   the  
      Friends  Church.  
      (7)  The  German  Baptists,  in  accordance  with  the  rules  of  their  so-­‐‑
      ciety.  
      (8)  The   Bahai   faith,   in   accordance   with   the   rules   of   the   Bahai  
      faith.  
      (9)  The   Church   of   Jesus   Christ   of   Latter   Day   Saints,   in   accord-­‐‑
      ance   with   the   rules   of   the   Church   of   Jesus   Christ   of   Latter   Day  
      Saints.  
      (10)  An  imam  of  a  masjid  (mosque),  in  accordance  with  the  rules  
      of  the  religion  of  Islam.  
No.  12-­‐‑3751                                                                                          3  

Ind.   Code   §31-­‐‑11-­‐‑6-­‐‑1.   Anyone   not   on   this   list   who   purports  
to  solemnize  a  marriage  commits  a  crime.  Ind.  Code  §31-­‐‑11-­‐‑
11-­‐‑6.   The   state   accommodates   some   religions,   such   as   the  
Quakers   (the   Society   of   Friends,   which   the   statute   calls   the  
“Friends  Church”),  that  do  not  have  clergy,  but  does  not  ac-­‐‑
commodate   others,   such   as   Buddhists,   that   lack   clergy-­‐‑led  
structures.  
     This   suit   under   42   U.S.C.   §1983   contends   that   Indiana’s  
marriage-­‐‑solemnization   statute   violates   the   Constitution’s  
First   Amendment   (applied   to   the   states   through   the   Four-­‐‑
teenth)   by   giving   some   religions   a   privileged   role.   Plaintiff  
Center   for   Inquiry   is   a   nonprofit   corporation   that   describes  
itself  as  a  humanist  group  that  promotes  ethical  living  with-­‐‑
out  belief  in  a  deity.  The  Center  seeks  to  show,  among  other  
things,  that  it  is  possible  to  have  strong  ethical  values  based  
on   critical   reason   and   scientific   inquiry   rather   than   theism  
and  faith.  The  Center  maintains  that  its  methods  and  values  
play  the  same  role  in  its  members’  lives  as  religious  methods  
and  values  play  in  the  lives  of  adherents.  
     Reba  Boyd  Wooden  is  the  Center’s  leader  in  Indiana  and  
is  among  23  persons  across  the  nation  certified  by  the  Center  
as   “secular   celebrants”.   She   has   been   asked   by   members   to  
solemnize   their   marriages,   which   she   wants   to   do   but   can’t  
because   Indiana   does   not   recognize   humanist   leaders   as  
“clergy”—nor  is  the  Center  willing  to  classify  itself  as  a  “re-­‐‑
ligious  organization”  in  order  to  allow  Wooden  to  be  treated  
as  “clergy”.†  Two  members  who  wanted  Wooden  to  solem-­‐‑
                                                                                                      
     †  Wooden  formerly  held  a  designation  from  the  Humanist  Society,  a  

group   distinct   from   the   Center,   as   a   “humanist   celebrant”   and   solem-­‐‑
nized   weddings   in   that   capacity.   The   Humanist   Society   has   informed  
Indiana  that  it  is  a  religious  organization,  and  the  state  treated  Wooden  
4                                                                                                                                                                   No.  12-­‐‑3751  

nize   their   marriage—so   that   the   occasion   could   be   marked  
by  expressions  and  ceremonies  appropriate  to  their  beliefs—
were  among  the  plaintiffs,  but  in  October  2012,  with  the  suit  
still  pending  in  the  district  court,  their  marriage  was  solem-­‐‑
nized   without   Wooden’s   aid.   Only   the   Center   and   Wooden  
remain  as  plaintiffs.  
    The  district  court  denied  plaintiffs’  request  for  an  injunc-­‐‑
tion   and   entered   judgment   for   the   defendants,   who   enforce  
Ind.  Code   §31-­‐‑11-­‐‑6-­‐‑1  in  Marion   County  (Indianapolis).  2012  
U.S.  Dist.  LEXIS  170243  (S.D.  Ind.  Nov.  30,  2012).  The  district  
court   characterized   subsections   (1)   and   (6)   through   (10)   as  
accommodations   of   religion   and   observed   that   any   accom-­‐‑
modation  differentiates  the  treatment  of  religious  adherents  
from   some   non-­‐‑religious   groups.   It   also   observed   that   any-­‐‑
one   who   obtains   “clergy”   credentials   from   an   enterprise  
such  as  the  Universal  Life  Church  can  solemnize  a  wedding.  
Indiana   states   that   a   humanist   group   could   call   itself   a   reli-­‐‑
gion,   which   would   be   good   enough   for   the   state.   Finally,   it  
noted  that  a  humanist  celebrant  could  conduct  an  extra-­‐‑legal  
ceremony,   which   the   not-­‐‑yet-­‐‑married   couple   could   follow  
up  with  a  trip  to  the  local  court  to  have  the  clerk  perform  a  
legally  effective  solemnization.  
     Plaintiffs   find   these   options   unacceptable;   they   are   un-­‐‑
willing   to   pretend   to   be   something   they   are   not,   or   pretend  
to   believe   something   they   do   not;   they   are   shut   out   as   long  
                                                                                                                                                                                                                           
as  “clergy”  in  her  role  as  that  Society’s  celebrant.  The  Center,  by  contrast,  
refuses   to   accept   the   religious   organization   label   or   allow   its   members  
“clergy”   status.   When   Wooden   became   an   employee   of   the   Center   in  
2007,   she   relinquished   her   designation   as   a   celebrant   for   the   Humanist  
Society.   Her   claim   against   the   state   therefore   presents   a   justiciable   con-­‐‑
troversy.  
No.  12-­‐‑3751                                                                   5  

as   they   are   sincere   in   following   an   ethical   system   that   does  
not   worship   any   god,   adopt   any   theology,   or   accept   a   reli-­‐‑
gious   label.   Adherents   to   Buddhism,   Jainism,   Shinto,   and  
some  forms  of  Taiosm  call  themselves  “religious”  despite  the  
absence   of   gods   in   their   faiths;   Indiana   may   treat   some   of  
these   religions   as   having   “clergy”   (we   discuss   limitations  
later).   But   humanists   groups   that   reject   the   label   “religion”  
are  excluded  from  Indiana’s  list  of  permissible  celebrants.  
    It   is   hard   to   avoid   the   district   court’s   point   that   accom-­‐‑
modations,   by   definition,   treat   the   accommodated   religion  
differently   from   one   or   more   secular   groups.   See   Presiding  
Bishop  v.  Amos,  483  U.S.  327,  334  (1987);  Salazar  v.  Buono,  559  
U.S.  700,  719  (2010)  (plurality  opinion).  But  this  cannot  be  a  
complete  answer  to  plaintiffs’  contention  that  humanists  are  
situated  similarly  to  religions  in  everything  except  belief  in  a  
deity   (and   especially   close   to   those   religious   that   lack   dei-­‐‑
ties).   An   accommodation   cannot   treat   religions   favorably  
when  secular  groups  are  identical  with  respect  to  the  attrib-­‐‑
ute  selected  for  that  accommodation.  
      Neutrality   is   essential   to   the   validity   of   an   accommoda-­‐‑
tion.  See  Kiryas  Joel  Village  School  District  v.  Grumet,  512  U.S.  
687,   703   (1994);   Cutter   v.   Wilkinson,   544   U.S.   709,   723–24  
(2005).   A   state   could   not,   for   example,   permit   Catholic  
priests  to  solemnize  weddings  while  forbidding  Baptist  min-­‐‑
isters  to  do  so.  See,  e.g.,  McCreary  County  v.  ACLU,  545  U.S.  
844,   860   (2005);   Larson   v.   Valente,   456   U.S.   228,   244   (1982)  
(state   can’t   choose   favorites   among   denominations).   See  
generally  Michael  W.  McConnell,  Accommodation  of  Religion,  
1985  Sup.  Ct.  Rev.  1;  Michael  W.  McConnell,  Accommodation  
of   Religion:   An   Update   and   a   Response   to   the   Critics,   60   Geo.  
Wash.   L.   Rev.   685   (1992);   Kent   Greenawalt,   Establishment  
6                                                                   No.  12-­‐‑3751  

Clause   Limits   on   Free   Exercise   Accommodations,   110   W.   Va.   L.  
Rev.  343  (2007).  
      The   Supreme   Court   also   has   forbidden   distinctions   be-­‐‑
tween  religious  and  secular  beliefs  that  hold  the  same  place  
in   adherents’   lives.   See,   e.g.,   Welsh   v.   United   States,   398   U.S.  
333  (1970)  (serious  and  sincere  moral  system  must  be  treated  
the  same  as  theistic  religion  for  the  purpose  of  conscientious  
objection);   United   States   v.   Seeger,   380   U.S.   163,   166   (1965)  
(same);   Torcaso   v.   Watkins,   367   U.S.   488,   495   &   n.11   (1961)  
(secular  humanism  must  be  treated  the  same  as  religion).  We  
recognize  that  Welsh  and  Seeger  were  decided  under  statutes  
rather   than   the   Constitution   (the   Court   interpreted   the   con-­‐‑
scription  statutes  to  avoid  a  declaration  of  unconstitutionali-­‐‑
ty),  but  Torcaso  was  a  constitutional  decision.  And  although  
both  the  text  and  note  11  in  Torcaso  might  be  characterized  as  
dictum,  we  held  in  Kaufman  v.  McCaughtry,  419  F.3d  678  (7th  
Cir.   2005),   that,   when   making   accommodations   in   prisons,  
states   must   treat   atheism   as   favorably   as   theistic   religion.  
What  is  true  of  atheism  is  equally  true  of  humanism,  and  as  
true  in  daily  life  as  in  prison.  
     The  district  court  stated  that  none  of  these  decisions  mat-­‐‑
ters,  because  in  plaintiffs’  own  view  humanism  is  not  a  reli-­‐‑
gion.  That  misses  the  point  of  Torcaso  and  Kaufman.  Atheists  
don’t  call  their  own  stance  a  religion  but  are  nonetheless  en-­‐‑
titled   to   the   benefit   of   the   First   Amendment’s   neutrality  
principle,  under  which  states  cannot  favor  (or  disfavor)  reli-­‐‑
gion   vis-­‐‑à-­‐‑vis   comparable   secular   belief   systems.   Plaintiffs  
contend   that,   when   a   secular   moral   system   is   equivalent   to  
religion  except  for  non-­‐‑belief  in  God—is,  indeed,  equivalent  
to  religions  such  as  Shinto  and  Jainism  that  do  not  worship  
gods—those   who   embrace   that   secular   system   want   their  
No.  12-­‐‑3751                                                                         7  

own   views   to   be   expressed   by   celebrants   at   marriages,   the  
state  must  treat  them  the  same  way  it  treats  religion.  A  state  
may   accommodate   religious   views   that   impose   extra   bur-­‐‑
dens  on  adherents—for  example,  a  state  may  and  sometimes  
must   allow   Seventh-­‐‑day   Adventists   to   get   unemployment  
benefits  even  though  they  won’t  work  on  Saturday,  see  Sher-­‐‑
bert  v.  Verner,  374  U.S.  398  (1963)—but  this  does  not  imply  an  
ability   to   favor   religions   over   non-­‐‑theistic   groups   that   have  
moral   stances   that   are   equivalent   to   theistic   ones   except   for  
non-­‐‑belief   in   God   or   unwillingness   to   call   themselves   reli-­‐‑
gions.  
     Indiana   maintains   that   humanists   are   not   excluded.   Ad-­‐‑
herents   to   faiths   with   clergy   can   be   married   in   two   steps:  
first   they   obtain   a   license,   Ind.   Code   §31-­‐‑11-­‐‑4-­‐‑1,   and   then  
they  have  the  marriage  solemnized  by  a  priest  or  equivalent  
person   in   the   list   in   §31-­‐‑11-­‐‑6-­‐‑1.   (Plaintiffs   do   not   challenge  
the   licensure   statute,   because   religion   is   irrelevant   to   that  
procedure.)   Humanists   could   achieve   the   same   result   in  
three  steps:  first  get  a  license,  then  have  a  humanist  celebrant  
perform  a  public  ceremony  appropriate  to  their  beliefs,  and  
finally  have  a  clerk  of  court  or  similar  functionary  solemnize  
the  marriage.  That’s  true  enough—but  it  just  restates  the  dis-­‐‑
crimination  of  which  plaintiffs  complain.  Lutherans  can  sol-­‐‑
emnize   their   marriage   in   public   ceremonies   conducted   by  
people  who  share  their  fundamental  beliefs;  humanists  can’t.  
Humanists’   ability   to   carry   out   a   sham   ceremony,   with   the  
real  business  done  in  a  back  office,  does  not  address  the  inju-­‐‑
ry  of  which  plaintiffs  complain.  
     Indiana   relies   on   Marsh   v.   Chambers,   463   U.S.   783   (1983),  
for   the   proposition   that   states   may   support   religious   views  
without   extending   similar   favors   to   non-­‐‑religious   groups.  
8                                                                    No.  12-­‐‑3751  

Greece   v.   Galloway,   134   S.   Ct.   1811   (2014),   reiterates   Marsh’s  
holding.   But   neither   decision   can   be   divorced   from   its   con-­‐‑
text.   Both   concern   the   long-­‐‑established   practice   of   opening  
legislative  meetings  with  prayer.  That  is  to  say,  they  concern  
what   a   chosen   agent   of   the   government   says   as   part   of   the  
government’s   own   operations.   Cf.   Garcetti   v.   Ceballos,   547  
U.S.   410   (2006).   They   do   not   concern   how   a   state   regulates  
private  conduct.  Section  31-­‐‑11-­‐‑6-­‐‑1,  by  contrast,  is  regulatory.  
It   specifies   which   private   actors   are   entitled   to   engage   in   a  
particular   act   in   private   venues.   So   although   Marsh   and  
Greece  show  that  a  government  may,  consistent  with  the  First  
Amendment,   open   legislative   sessions   with   Christian   pray-­‐‑
ers  while  not  inviting  leaders  of  other  religions,  they  do  not  
begin  to  suggest  that  a  state  could  limit  the  solemnization  of  
weddings   to   Christians,   while   excluding   Judaism,   Islam,  
Buddhism,  and—humanism.  
     We  mention  Buddhism  in  particular  because  this  statute  
does   exclude   Buddhists,   who   lack   members   of   the   clergy   in  
the   sense   subsection   (1)   uses   that   phrase,   and   who   are   not  
covered  in  subsections  (6)  through  (10).  Counsel  for  Indiana  
confirmed   this   at   oral   argument,   telling   us   that   Buddhists  
are   excluded   because   their   religion   does   not   treat   marriage  
as   a   sacrament   and   does   not   have   (in   the   brief’s   words)   an  
“organizational  commitment  to  …  marriage.”  Nor,  the  state  
adds,   does   secular   humanism   treat   marriage   as   holding   a  
special  place  in  its  set  of  values.  (Rastafarianism  and  Jainism,  
among   other   religions,   apparently   would   encounter   the  
same   obstacle   in   Indiana.)   Counsel   for   Indiana   added   that  
Buddhists   (and   humanists)   are   ineligible   because   they   lack  
“clergy.”  Baha’i  and  German  Baptists  would  be  ineligible  for  
the  same  reason,  except  that  they  have  their  own  exceptions  
in   §31-­‐‑11-­‐‑6-­‐‑1.   All   of   this   supposes   that   states   can   define  
No.  12-­‐‑3751                                                                9  

“clergy,”   though   Hosanna-­‐‑Tabor   Evangelical   Lutheran   Church  
and  School  v.  EEOC,  132  S.  Ct.  694  (2012),  holds  that  govern-­‐‑
ment   must   recognize   as   clergy   those   persons   designated   by  
the  faith  itself.  
     At   all   events   Quakers,   who   lack   clergy   and   do   not   treat  
marriage  as  a  sacrament,  receive  an  accommodation  in  sub-­‐‑
section   (6),   while   adherents   to   Shinto,   which   has   clergy   but  
no   immortal   god,   apparently   can   perform   marriages   under  
subsection   (1).   Thus   Indiana   not   only   discriminates   against  
non-­‐‑religious  ethical  groups  such  as  humanists  but  also  dis-­‐‑
criminates  among  religions,  preferring  those  with  a  particu-­‐‑
lar  structure  (having  clergy)  and  particular  beliefs  (according  
a  sacred  status  to  marriage).  
    The  statutory  list  is  not  limited  to  religions  that  have  “an  
organizational   commitment   to   …   marriage”.   At   oral   argu-­‐‑
ment   Indiana’s   lawyer   said   that   the   high   priestess   of   the  
Church   of   Satan   (along   with   Wiccans   and   those   who   wor-­‐‑
ship   Baal)   could   solemnize   marriages   under   subsection   (1),  
while   Buddhists,   many   other   religions,   and   humanists   can-­‐‑
not.   This   discrimination   among   ethical   codes   adds   to   Indi-­‐‑
ana’s   problems   under   the   decisions   to   which   we   have   re-­‐‑
ferred.  See  Larson,  456  U.S.  at  244  (“The  clearest  command  of  
the  Establishment  Clause  is  that  one  religious  denomination  
cannot  be  officially  preferred  over  another.”).  
     These   examples,   and   the   state’s   willingness   to   recognize  
marriages   performed   by   hypocrites,   show   that   the   statute  
violates   the   Equal   Protection   Clause   of   the   Fourteenth  
Amendment  as  well  as  the  First  Amendment.  It  is  irrational  
to   allow   humanists   to   solemnize   marriages   if,   and   only   if,  
they  falsely  declare  that  they  are  a  “religion.”  It  is  absurd  to  
give   the   Church   of   Satan,   whose   high   priestess   avows   that  
10                                                                No.  12-­‐‑3751  

her  powers  derive  from  having  sex  with  Satan,  and  the  Uni-­‐‑
versal  Life  Church,  which  sells  credentials  to  anyone  with  a  
credit   card,   a   preferred   position   over   Buddhists,   who   em-­‐‑
phasize   love   and   peace.   A   marriage   solemnized   by   a   self-­‐‑
declared   hypocrite   would   leave   a   sour   taste   in   the   couple’s  
mouths;  like  many  others,  humanists  want  a  ceremony  that  
celebrates   their   values,   not   the   “values”   of   people   who   will  
say  or  do  whatever  it  takes  to  jump  through  some  statutory  
hoop.  
     Marsh  and  Greece  observe  that  the  meaning  of  the  Consti-­‐‑
tution’s   religion   clauses   depends   in   part   on   historical   prac-­‐‑
tices.   One   cannot   understand   centuries-­‐‑old   language   apart  
from   the   culture   in   which   the   language   was   written   and  
originally  operated.  The  history  of  marriage  is  that  the  state  
came   late   to   the   party.   For   hundreds   of   years,   in   the   legal  
tradition   that   we   inherited   from   England,   the   persons   who  
could   solemnize   marriages   included   clergy,   public   officials,  
sea  captains,  notaries  public,  and  the  celebrants  themselves.  
When  Indiana  codified  the  list  in  1857  (General  Laws  ch.  44  
§3)   it   left   off   captains,   notaries,   and   the   marrying   couple,  
though  it  included  Quakers  and  German  Baptists.  It  also  left  
off  Islam,  Baha’i,  and  Mormons,  which  now  have  their  own  
accommodations  in  subsections  (8)  through  (10).  
     The   current   statute   discriminates   arbitrarily   among   reli-­‐‑
gious   and   ethical   beliefs.   Plaintiffs   say   that   they   would   be  
satisfied   if   notaries   were   added   to   the   list;   nothing   in   hu-­‐‑
manism   makes   it   inappropriate   for   a   leader   (or   any   other  
member)  to  be  a  notary  public.  Since  Indiana  has  never  giv-­‐‑
en   a   reason   for   excluding   notaries,   while   including   every  
mayor   (subsection   (3))   and   clerk   of   court   (subsection   (5)),  
that  hardly  seems  an  excessive  request.  
No.  12-­‐‑3751                                                         11  

    The  judgment  is  reversed,  and  the  case  is  remanded  with  
instructions  to  issue  an  injunction  allowing  certified  secular  
humanist   celebrants   to   solemnize   marriages   in   Indiana—to  
do  this  with  legal  effect,  and  without  risk  of  criminal  penal-­‐‑
ties.  That  is  the  relief  plaintiffs  request,  and  defendants  have  
not  made  a  counterproposal.  If  Indiana  amends  its  statute  to  
allow   notaries   to   solemnize   marriages,   the   district   court  
should  be  receptive  to  a  motion  to  modify  the  injunction  un-­‐‑
der  Fed.  R.  Civ.  P.  60(b)(5)  to  minimize  the  extent  to  which  a  
federal   decree   supersedes   the   state’s   own   solution   to   the  
problems  we  have  identified.